UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 24, 2015 NEW YORK SUB COMPANY (Exact name of registrant as specified in its charter) Nevada 000-54552 98-0671108 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 6th Way, Suite 160, Ft. Lauderdale, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 431-5654 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant (a) Previous independent registered public accounting firm (i) On March 5, 2015, New York Sub Company (the “Company”) formally informed DeJoya Griffith, LLC of their dismissal as the Company’s independent registered public accounting firm. (ii) The reports of DeJoya Griffith, LLC on the Company’s financial statements as of and for the fiscal years ended July 31, 2014 and 2013 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle except to indicate that there was substantial doubt about the Company’s ability to continue as a going concern. (iii) The Company’s Board of Directors participated in and approved the decision to change independent registered public accounting firms. (iv) During the fiscal years ended July 31, 2014 and 2013, and through March 5, 2015, there have been no disagreements with DeJoya Griffith, LLC on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of DeJoya Griffith, LLC would have caused them to make reference thereto in connection with their report on the financial statements for such years. (v) The Company has requested that DeJoya Griffith, LLC furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements.Once the letter is received, the Company will file it as an exhibit to an amended version of this Current Report on Form 8-K. (b) New independent registered public accounting firm On February 24, 2015, the Company engaged Liggett, Vogt & Webb P.A. as its new independent registered public accounting firm.During the two most recent fiscal years and through March 5, 2015, the Company had not consulted with Liggett, Vogt & Webb P.A. regarding any of the following: (i) The application of accounting principles to a specific transaction, either completed or proposed; (ii) The type of audit opinion that might be rendered on the Company’s financial statements, and none of the following was provided to the Company:(a) a written report, or (b) oral advice that Liggett, Vogt & Webb P.A. concluded was an important factor considered by the Company in reaching a decision as to accounting, auditing or financial reporting issue; or (iii) Any matter that was subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEW YORK SUB COMPANY /s/ Daniel R. Patterson Daniel R. Patterson President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary and Director Date:March 5, 2015
